Dismissed and Memorandum Opinion filed April 3, 2008







Dismissed
and Memorandum Opinion filed April 3, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00014-CV
____________
 
PHAM VAN SOI A/K/A SOI VAN PHAM, PHAN NGUON KHOA A/K/A

KHOA NGUON PHAN, JOHN TRINH AND
LY QUOC THAI A/K/A THAI QUOC LY, Appellants
 
V.
 
CAODAISM, CU THANH NGUYEN, TAI TAN LE AND BAO LONG, Appellees
 

 
On Appeal from the
61st District Court
Harris County,
Texas
Trial Court Cause
No. 2007-45600
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 10, 2007.  On March 20, 2008, the
parties filed an agreed motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed April
3, 2008.
Panel consists of Justices Fowler, Frost, and Seymore.